         Case 1:18-cr-00830-VSB Document 50 Filed 04/19/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 19, 2021


By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York                                              4/19/2021
40 Foley Square
New York, New York 10007

       Re:     United States v. Muhammad Khalid Khan, 18 Cr. 830 (VSB)

Dear Judge Broderick:

        The Government writes to respectfully request that the Court unseal and docket the
criminal complaint in this matter, 18 Mag. 6752, attached hereto as Exhibit A. The complaint
should have been unsealed upon the arrest and initial appearance of the defendant in the District,
and publicly docketed. In preparation for sentencing, the Government observed that the
complaint appeared to remain under seal. The Government previously produced the complaint to
the defendant in connection with discovery, and respectfully requests that it be made available as
part of the public record.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                             By:    ____________/s/_________________
                                                    Rebekah Donaleski
                                                    Kimberly Ravener
                                                    Assistant United States Attorneys
                                                    (212) 637-2423/2358


cc:    Elizabeth Macedonio, Esq.
